DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 03/04/2021, in which, claims 1-16 remain pending in the present application with claim 1 being independent claim.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 4, 2021 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “portion” (or “means”, “step for”, “device”, “unit”, “element”, “mechanism”, “module”, “means”, “engine”, “component”, “member”, “apparatus”, “machine”, “system”, “assembly”, “portion”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “portion” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
The claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
an emitting portion being configured to emit display light in claim 1; 
a reflection portion configured to reflect the display light in claim 1; 
a heat sink portion for dissipating the heat in claims 5, 6, 7, and 8; and
a forced air cooling portion configured to forcibly cool in claims 9, 10, 11, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 2-16 depend on claim 1 thus 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is also invoked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (US 20180341110 A1, hereinafter referred to as “Hirata”) in view of Kato (US 20190235245 A1, hereinafter referred to as “Kato”), and further in view of Hada et al. (US 20150092118 A1, hereinafter referred to as “Hada”).
Regarding claim 1, Hirata discloses a vehicular display device comprising: 
an emitting portion equipped in a vehicle, the emitting portion being configured to emit display light (see Hirata, paragraph [0015]: “a virtual image optical system displaying the virtual image in front of the vehicle by reflecting light emitted from the liquid crystal display panel on the windshield”); and
a reflection portion configured to reflect the display light that is emitted from the emitting portion and is subjected to crossing in a direction intersecting an optical-axis direction, to a display surface provided at the vehicle such that the display light is reflected from the display surface to a previously defined eye point (see Hirata, FIG. 7 and paragraph [0110]: “a virtual image can be established at a desired position when viewed from a driver's point of view. In FIG. 7 described above, by way of example, an example in which the three liquid crystal display panels 4 b, 4 c, and 4 d are arranged in parallel is illustrated. However, the present invention is not limited to this. The liquid crystal display panels may be respectively inclined and arranged to correspond to an optical axis direction of the eyepiece optical system 5 a”). 
Regarding claim 1, Hirata discloses all the claimed limitations with the exception of a casing including an inner case inside which a cross point for the display light is located and a lower case housing the inner case inside, wherein the inner case includes an inner wall part facing a focal area on which external light reflected from the reflection portion after being incident on the reflection portion from outside the casing focuses, the lower case includes a lower wall part located along the inner wall part, and the casing has a heat-discharge structure of conducting heat from the inner wall part to the lower wall part to discharge the heat outward.
Kato from the same or similar fields of endeavor discloses a casing including an inner case inside which a cross point for the display light is located and a lower case housing the inner case inside (see Kato, paragraph [0031]: “A projecting unit 20 is provided at a lower position in the inner space of the case 11. The projecting unit 20 has a light source 21 such as a light-emitting diode (LED)”), wherein
the inner case includes an inner wall part facing a focal area on which external light reflected from the reflection portion after being incident on the reflection portion from outside the casing focuses (see Kato, paragraph [0031]: “As illustrated in FIG. 2, the projecting unit 20 has a lens 22 through which light from the light source 21 passes, a plane mirror 23 that reflects a luminous flux L1 that has passed through the lens 22, and an image creating unit 24 that causes reflected light L2, which is created when the reflected light L1 is reflected on the plane mirror 23, to pass through the image creating unit 24. The image creating unit 24 has a transmission-type liquid crystal display cell. Projection light L3, which has passed through the image creating unit 24 in the projecting unit 20, is output upward and forward”), 
the lower case includes a lower wall part located along the inner wall part (see Kato, paragraph [0035]: “The directional mirror 30 also has a lower end 34 oriented toward the bottom 11 c of the case 11. Tilting fulcrum parts 35 are provided on the supporting body 32 of the directional mirror 30 between the upper end 33 and the lower end 34. The tilting fulcrum parts 35 are provided at both ends of the directional mirror 30 in a direction orthogonal to the surface of the drawing sheet in FIGS. 2 and 3”),
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kato with the teachings as in Hirata. The motivation for doing so would ensure the system to have the ability to use the on-vehicle display device that has a projecting unit disclosed in Kato to provide a projecting unit at a lower position in the inner space of the case wherein the projecting unit has a light source; to create reflected light and to include a directional mirror which has a lower end oriented toward the bottom of the case thus including an inner case inside which a cross point for the display light is located and a lower case housing the inner case inside;  including an inner wall part facing a focal area on which external light reflected from the reflection portion after being incident on the reflection portion from outside the casing focuses and including a lower wall part located along the inner wall part in order to emit the display light emitted from the emitting portion to the windshield through the reflection portion such that the display light is reflected from the windshield to the eye point so that the display image can be displayed on the windshield.
Regarding claim 1, the combination teachings of Hirata and Kato as discussed above disclose all the subject matter of the claimed invention with the exceptions of the casing has a heat-discharge structure of conducting heat from the inner wall part to the lower wall part to discharge the heat outward.
Hada from the same or similar fields of endeavor discloses the casing has a heat-discharge structure of conducting heat from the inner wall part to the lower wall part to discharge the heat outward (see Hada, paragraph [0035]: “a heat sink 17 that is connected to the Peltier element 16 and discharges the heat absorbed in the Peltier element 16 to the outside of the head-up display device for vehicles 1”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hada with the teachings as in Hirata and Kato. The motivation for doing so would ensure the system to have the ability to use the heat sink disclosed in Hada to connect to a Peltier element and to discharge heat absorbed in the Peltier element to the outside of the vehicle head up display device thus conducting heat from the inner wall part of the casing to the lower wall part to discharge the heat outward in order to condense heat the may occur due to external light so that inhibition of thermal degradation can be accomplished.
Regarding claim 2, the combination teachings of Hirata, Kato, and Hada as discussed above also disclose the vehicular display device according to claim 1, wherein 
the heat-discharge structure includes a heat-transfer sheet that is interposed between the inner wall part and the lower wall part in contact with the inner wall part and the lower wall part and conducts the heat from the inner wall part to the lower wall part (see Hada, paragraph [0035]: “a Peltier element (auxiliary temperature raising means in the claims) 16 that is connected to the LDs 11, 12, and 13 and cools the LDs 11, 12, and 13 or heats the LDs 11, 12, and 13 at low temperatures”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Hirata, Kato, and Hada as discussed above also disclose the vehicular display device according to claim 1, wherein 
the heat-discharge structure includes an integrally coupled portion including the inner wall part and the lower wall part integrally coupled together (see Kato, paragraph [0030]: “The on-vehicle display device 10 has a case 11. The case 11 has a front side 11 a oriented forward (in the Y1 direction), a rear side 11 b oriented backward (in the Y2 direction), and a bottom 11 c oriented downward (in the Z2 direction). The case 11 has an opening 11 d, which is open upward and forward (that is, in the Y1 direction and Z1 direction). The windshield glass 4, which is a type of transparent screen, faces the opening 11 d that is oriented upward and forward”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Hirata, Kato, and Hada as discussed above also disclose the vehicular display device according to claim 1, wherein 
the heat-discharge structure includes a Peltier element that is interposed between the inner wall part and the lower wall part in contact with the inner wall part and the lower wall part and achieves Peltier effect due to application of a direct current (see Hada, paragraph [0039]: “The Peltier element (auxiliary temperature raising means in the claims 16) is a planar thermoelectric element using a Peltier effect. The Peltier element 16 is configured of a red Peltier element 16 a that is connected to the red LD 11, a red Peltier element 16 b that is connected to the green LD 12, and a blue Peltier element 16 c that is connected to the blue LD 11. The heat is absorbed in one surface and is dissipated in the other surface by flowing a current and it is possible to reverse heat absorption and heat dissipation by reversing the flow of the current. In the embodiment, the Peltier element 16 is provided for each of the LDs 11, 12, and 13, but may be shared by a plurality of LDs”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Hirata, Kato, and Hada as discussed above also disclose the vehicular display device according to claim 1, wherein 
the heat-discharge structure includes a heat sink portion that is provided on an outer-wall surface of the lower wall part and dissipates the heat conducted from the inner wall part to the lower wall part, outward (see Hada, FIG. 2 and paragraph [0087]: “the CPU 401 allows the current to flow in opposite to the current applied to the Peltier element 16 when heating, the heat of the LDs 11, 12, and 13 to be absorbed, and the heat to be dissipated through the heat sink 17”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 6 is rejected for the same reasons as discussed in claim 5 above.
Claim 7 is rejected for the same reasons as discussed in claim 5 above.
Claim 8 is rejected for the same reasons as discussed in claim 5 above.
Regarding claim 9, the combination teachings of Hirata, Kato, and Hada as discussed above also disclose the vehicular display device according to claim 5, further comprising: 
a forced air cooling portion configured to forcibly cool the heat sink portion with cooling air (see Hada, FIG. 2 and paragraph [0040]: “The heat sink 17 has a fin shape so as to increase a surface area and is formed of a member having good thermal conductivity such as metal. The heat sink 17 is configured of a red heat sink 17 a, a green heat sink 17 b, and a blue heat sink 17 c that are respectively connected to the red Peltier element 16 a, the green Peltier element 16 b, and the blue Peltier element 16 c. Effects for cooling the Peltier element 16 and the LDs 11, 12, and 13 are obtained by disposing the other side thereof connected to the Peltier element 16 so as to protrude on the outside of the housing 80, absorbing the heat from the Peltier element 16, and dissipating the heat to the outside of the housing 80”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 10 is rejected for the same reasons as discussed in claim 9 above.
Claim 11 is rejected for the same reasons as discussed in claim 9 above.
Claim 12 is rejected for the same reasons as discussed in claim 9 above.
Regarding claim 13, the combination teachings of Hirata, Kato, and Hada as discussed above also disclose the vehicular display device according to claim 9, further comprising: 
a temperature detector configured to detect a temperature of the inner wall part (see Hada, FIG. 2 and paragraph [0041]: “The temperature detection means 18 is a temperature sensor for detecting the temperatures of the LDs 11, 12, and 13, and is intended to output a detected temperature T, which is the detected temperatures of the LDs 11, 12, and 13, to the general control unit 400 as temperature data”); and 
a controller configured to control drive of the forced air cooling portion, based on the temperature of the inner wall part detected by the temperature detector (see Hada, paragraph [0080]: “temperature data indicating the detected temperature T of the LDs 11, 12, and 13 from the temperature detection unit”), wherein 
the controller brings, in a case where the temperature of the inner wall part detected by the temperature detector is a previously set temperature threshold or more, the forced air cooling portion into a driving state and brings (see Hada, paragraph [0085]: “when the detected temperature T is higher than the second threshold value T2 that is a temperature higher than the first threshold value T1 stored in the recording unit 402 in advance, the CPU 401 normally drives the LDs 11, 12, and 13 via the LD control unit”), in a case where the temperature of the inner wall part detected by the temperature detector is less than the temperature threshold, the forced air cooling portion into a stopped state (see Hada, paragraph [0083]: “when the detected temperature T is between the first threshold value T1 (−10° C.) that is recorded in the recording unit 402 in advance and a third threshold value T3 (10° C.), the CPU 401 stops the self-heating drive of the LDs 11, 12”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 14 is rejected for the same reasons as discussed in claim 13 above.
Claim 15 is rejected for the same reasons as discussed in claim 13 above.
Claim 16 is rejected for the same reasons as discussed in claim 13 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484                                                                                                                                                                                                        

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484